960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby Lynn COOPER, Plaintiff-Appellant,v.SHERIFF'S DEPARTMENT OF BRISTOL, VIRGINIA;  MarshallHonaker, Defendants-Appellees.
No. 92-6196.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 22, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-549-R)
Bobby Lynn Cooper, appellant pro se.
Robert Vincent Ward, Bristol, Va., for appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Bobby Lynn Cooper appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cooper v. Sheriff's Department of Bristol, Virginia, No. CA-91-549-R (W.D. Va.  Feb. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.